UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4822


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DOMINIQUE TRACY SANDERS,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:08-cr-00007-LHT-1)


Submitted:   July 15, 2010                 Decided:   August 20, 2010


Before TRAXLER, Chief Judge, and WILKINSON and SHEDD, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Matthew R. Segal,
FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC., Asheville,
North Carolina, for Appellant.    Edward R. Ryan, United States
Attorney, Amy E. Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dominique Tracy Sanders pled guilty pursuant to a plea

agreement to one count of possession with intent to distribute

cocaine base, in violation of 21 U.S.C. § 841(a)(1) (2006), and

one   count    of        possession         and    use   of    a     firearm       during      the

commission      of       a     drug    trafficking         crime,         in     violation      of

18 U.S.C.      §     924(c)(1)         (2006).           Sanders      was        sentenced      to

sixty-three        months       for    his       narcotics     conviction,          and     sixty

months   for       his       weapons       conviction,     the     latter        term     to   run

consecutive to the former term for a total of 123 months.                                       On

appeal, this court affirmed Sanders’ convictions and sentence on

the weapons conviction, but vacated Sanders’ sentence on the

narcotics      conviction,            in    accordance        with    United        States      v.

Carter, 564 F.3d 325 (4th Cir. 2009), because the district court

failed to provide an explanation for Sanders’ sixty-three-month

sentence.          On        remand,       the    district       court         re-imposed      the

sixty-three-month             sentence       on    Sanders’      narcotics         conviction.

Sanders again appeals, arguing that the district court’s failure

to    explicitly             respond        to     his    argument             regarding       the

crack-to-powder              cocaine        sentencing        disparity           amounts       to

reversible error.             We affirm the district court’s judgment.

            This court reviews a sentence for reasonableness under

an    abuse-of-discretion              standard.          Gall       v.        United   States,

552 U.S. 38, 51 (2007).                    This review requires consideration of

                                                  2
both    the       procedural     and    substantive       reasonableness         of    a

sentence.      Id.     The court must assess whether the district court

properly      calculated    the    advisory    guidelines     range,      considered

the 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2010) factors,

analyzed       any     arguments       presented     by     the    parties,           and

sufficiently explained the selected sentence.                 Id. at 49-50; see

United States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010) (“[A]n

individualized        explanation      must    accompany     every     sentence.”)

(emphasis in original); Carter, 564 F.3d at 330 (holding that

the “individualized assessment . . . must provide a rationale

tailored to the particular case at hand and [be] adequate to

permit meaningful appellate review”) (internal quotation marks

and citation omitted).             “Although a court need not necessarily

issue a comprehensive, detailed opinion, the court’s explanation

must nonetheless be sufficient ‘to satisfy the appellate court

that [the district court] has considered the parties’ arguments

and    has    a     reasoned   basis    for    exercising     [its]       own    legal

decisionmaking authority.’”            United States v. Boulware, 604 F.3d

832, 837 (4th Cir. 2010) (quoting Rita v. United States, 551

U.S. 338, 356 (2007)).

              The     district     court’s     explanation        "need     not        be

elaborate      or    lengthy[,]"    however.       Carter,   564     F.3d   at    330.

“That is especially true where, as here, the sentence is inside

the    advisory      guidelines     range.”     United      States    v.    Johnson,

                                          3
587 F.3d 625, 639 (4th Cir. 2009), cert. denied sub nom. Martin

v. United States, 130 S. Ct. 2128 (2010).                                “Gall was quite

explicit that district courts should provide more significant

justifications for major departures than for minor ones.                                  But

when a district court does not depart or vary at all, it may

provide        a     less         extensive,        while     still       individualized,

explanation.”              Id.    (internal     citations,        quotation    marks      and

brackets       omitted).            “This      is   because       guidelines      sentences

themselves         are    in     many   ways    tailored     to    the    individual      and

reflect approximately two decades of close attention to federal

sentencing policy.”               Id. (internal quotation marks and citation

omitted).

               If there is no procedural error, this court may then

review the substantive reasonableness of the sentence, “tak[ing]

into account the totality of the circumstances, including the

extent    of       any    variance      from    the   Guidelines        range.”      United

States v. Morace, 594 F.3d 340, 346 (4th Cir. 2010) (internal

quotation      marks        and    citation     omitted).          We    presume    that   a

sentence       within       a     properly     calculated         Guidelines      range    is

reasonable.         United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007).

               We        have     determined        that    Sanders       preserved       his

challenge to the imposition of the district court’s sentence by

arguing for a sentence different than the one imposed by the

                                                4
district court.              Lynn, 592 F.3d at 578 (“By drawing arguments

from § 3553 for a sentence different than the one ultimately

imposed,       an    aggrieved       party        sufficiently          alerts         the    district

court     of        its     responsibility                to   render       an     individualized

explanation addressing those arguments, and thus preserves its

claim.”).        Accordingly, we review the district court’s sentence

on remand for an abuse of discretion.                              Id. at 581, 583-84.              If

the   district        court       procedurally             erred     and,    thus,       abused    its

discretion, we must reverse unless the error is harmless.                                          Id.

at 581, 585.

               We     hold        that    the     district           court’s       reasoning       for

Sanders’            sixty-three-month                     sentence          was         sufficiently

individualized and reflected a considered rationale.                                          Although

the     district          court     did     not       explicitly        state          that   it   was

rejecting Sanders’ policy-based disparity argument, the district

court     did       make     clear        why     it       believed     a     sixty-three-month

sentence on Sanders’ narcotics conviction was appropriate under

the § 3553(a) factors.                    We conclude that the district court’s

analysis        of    the        § 3553(a)        factors          allows         us    to    conduct

“meaningful appellate review” and promote[s] the perception of

fair sentencing.”                Gall, 552 U.S. at 50; see United States v.

Simmons,        587       F.3d      348,        362       (6th     Cir.      2009)        (rejecting

defendant’s          argument        that       the        district     court’s          failure    to

explicitly reject his disparity argument amounted to reversible

                                                      5
error    because       the     argument         was         legal         rather    than    factual,

“defendants      convicted          for    possession            of       crack    have     routinely

made the same underlying substantive claim, and therefore the

sentencing       judge       was    no     doubt        familiar            with    this    line    of

reasoning[,]” the district court recognized its discretion in

rendering an appropriate sentence, but “conclud[ed] with respect

to this individual defendant that sentencing disparities were

less    likely    to    result       from       a    sentence         within       the     Guidelines

range”), cert. denied, 130 S. Ct. 2116 (2010).                                      Cf. Lynn, 592

F.3d at 584-85 (finding procedural sentencing error where there

was    no     indication       that       the       district          court       “considered      the

defendant’s nonfrivolous [and personalized] arguments prior to

sentencing him” and stated only that it found Lynn’s sentence to

be    “’fair    and    appropriate          and         .    .   .         consistent       with   the

requirements of [§ 3553(a)]’” before imposing Lynn’s sentence);

United States v. Sevilla, 541 F.3d 226, 232 (3rd Cir. 2008)

(recognizing that “a rote statement of the § 3553(a) factors”

will    not    suffice       to     support         a       defendant’s        sentence       if   the

defendant raises a “ground of recognized legal merit (provided

it has a factual basis) and the court fails to address it”)

(internal quotation marks and citation omitted).

               Because Sanders has not rebutted the presumption of

reasonableness that this court applies to his within-Guidelines

range    sentence,       see       Allen,       491     F.3d         at    193,    we    affirm    the

                                                    6
district   court’s   judgment. *   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                 AFFIRMED




     *
        On July 16, 2010, the Seventh Circuit published its
opinion in United States v. Arberry, __ F.3d __, 2010 WL 2788548
(7th Cir. July 16, 2010), holding that the district court’s
failure   to    address  the   defendant’s   nonfrivolous   argument
regarding application of a one-to-one sentencing ratio for crack
and powder cocaine required vacatur of the defendant’s sentence.
In a footnote, the Seventh Circuit stated its opinion was
consistent with a ruling from this Court in United States v.
Clark, No. 09-4256, 2010 WL 2464979 (4th Cir. June 17, 2010).
However, Clark was remanded for resentencing because the
district court failed “to explain its individualized assessment
of the applicable [18 U.S.C. § 3553(a) (West 2000 & Supp. 2009)]
factors,” “to articulate why it rejected Clark’s argument for a
below guidelines sentence,” or “address Clark’s sentencing
disparity argument.”      Clark, at *2.     Ultimately, this Court
remanded Clark for resentencing because it was “simply unable to
gauge whether the district court considered the parties’
arguments and the applicable sentencing factors and had a
reasoned basis for its decision.” Id. Here, the district court
on remand did explain its individualized assessment of the
applicable § 3553(a) factors and provided a reasoned basis of
its decision to sentence Sanders within the Guidelines range.
Indeed, the district court recognized its discretion in
rendering    an   appropriate   sentence   and  found   that   among
defendants with similar records, who were found guilty of
similar conduct, the sentence did not result in unwarranted
sentence disparity.     Accordingly, despite the district court’s
failure to expressly address the defendant’s disparity argument,
we are not persuaded by the Seventh Circuit’s decision in
Arberry to reach a different outcome.



                                   7